Citation Nr: 0612484	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  04-31 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance or at the housebound 
rate.  



REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney at 
Law



WITNESS AT HEARING ON APPEAL

The veteran's attorney presented argument on behalf of the 
veteran

ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1955 to March 1956.  This matter is before the Board of 
Veterans' Appeals (Board) from an April 2003 rating decision 
by the Philadelphia Department of Veterans Affairs (VA) 
Regional Office (RO).  In January 2006 a hearing was held 
before the undersigned at the RO.  It was agreed at the 
hearing that the case would be held in abeyance sixty days 
for additional evidence to be submitted.  Additional evidence 
has been received.  

The issue of entitlement to a higher rate of SMC based on the 
need for regular aid and attendance is being remanded to the 
RO via the Appeals Management Center in Washington D.C.  VA 
will notify the veteran if any action on his part is 
required.


FINDINGS OF FACT

The veteran has a single service-connected disability 
(rheumatic heart disease) rated 100 percent; he is confined 
to the premises of his home by the service-connected 
disability, which is reasonably shown to be permanent in 
nature.  


CONCLUSION OF LAW

SMC based on housebound status is warranted.  38 U.S.C.A. §§ 
1114(s), 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.350, 
3.352 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The record reflects substantial compliance with the pertinent 
notice mandates of the VCAA and implementing regulations.  
The RO has obtained all identified records from postservice 
medical care providers.  There is no indication that there is 
any relevant evidence outstanding, and development appears 
complete.  Regardless, as the veteran is not prejudiced by 
the determination below, there is no need to dwell on the 
impact of the VCAA on this claim.  As noted above, additional 
evidence from the veteran's attorney was received directly by 
the Board during the abeyance period agreed upon at the 
January 2006 hearing, but the evidence was furnished without 
a waiver of AOJ initial consideration.  Under these 
circumstances, the Board would normally have no recourse but 
to remand the case for AOJ initial consideration of 
additional evidence.  However, as the decision below 
represents a full grant of the benefit sought (addressed on 
the merits in this decision), remanding the case for AOJ 
initial consideration of evidence as to the matter addressed 
on the merits would serve no useful purpose, but would cause 
needless delay.  

Background

The veteran's only service-connected disability is rheumatic 
heart disease, rated 100 percent, for which service 
connection was granted by the Board in a March 2003 decision.  
In the April 2003 decision now on appeal, the RO implemented 
the award of service connection for rheumatic heart disease, 
and denied SMC based on the need for regular aid and 
attendance or at the housebound rate.  

Evidence submitted by the veteran's attorney in February 2006 
includes a January 2006 letter from a private physician, who 
reported that the veteran is unable to travel more than ten 
miles from his home due to "multiple critical diagnoses."  
The diagnoses include chronic heart failure, obstruction of 
the aortic valve, atrial fibrillation, and left anterior 
hemiblock.  

In another January 2006 letter, a different physician, G. S., 
M.D. ((Dr. S.), who appears from the record to be the 
veteran's primary medical care provider) reported that the 
veteran suffers from chronic congestive heart failure and 
severe chronic obstructive pulmonary disease.  The physician 
reported that the veteran's history includes multiple 
prosthetic heart failure, and he is currently on chronic 
oxygen.  Dr. S. stated that the veteran is a class IV cardiac 
invalid who "cannot function whatsoever without the 
assistance of his wife."  Dr. S. also noted that the 
veteran's debility, his class IV cardiac status, and his need 
for assistance from his spouse had been present for at least 
the prior five years, and perhaps longer.  Dr. S. indicated 
that the veteran's spouse bathes and dresses the veteran, she 
assists him in getting oxygen on and off, and she makes sure 
the veteran is taking his medicine properly.  It was reported 
that the veteran is in atrial fibrillation and on chronic 
warfarin therapy.  He has had at least three to five hospital 
admissions each year due to acute pulmonary edema, and he had 
been on a respirator many times.  The physician stated, 
"[i]t is amazing that [the veteran] lives and is so 
tenacious."  

In response to written questions by the veteran's attorney, 
the veteran's spouse reported in February 2006 that the 
veteran was unable to attend the January 2006 hearing because 
he is at high risk constantly for heart failure, and thus is 
unable to travel any distance except for emergency care.  She 
stated that the veteran last underwent heart surgery in 1992, 
and since then he has become increasingly dependent on 
others.  She reported that the veteran required 
hospitalization four to five times every year since his last 
surgery in 1992.  Pursuant to the instructions of his 
physicians, he was only permitted to walk short distances 
(for a few minutes only), and most of his time is spent 
sitting.  She reported that the only time the veteran leaves 
home is for his medical appointments; otherwise he never 
leaves his home.  Even while at home, he cannot be left 
unattended for any amount of time because of the severity of 
his heart disability.  Other family members look after the 
veteran when his spouse has to leave the home.  His spouse 
assists the veteran in monitoring 14 medications he takes 
daily, as he cannot be relied upon to take the medication on 
his own.  On a daily basis, his spouse assists the veteran by 
bathing and dressing him, and by preparing his meals.  He has 
weekly and biweekly medical appointments, and either his 
spouse or another family member drives him to the 
appointments as he is unable to do so himself.  

The veteran's son-in-law also responded to written questions, 
and reported that he had known the veteran for ten years, and 
he sees him several times weekly.  He opined that the veteran 
needs constant attention, assistance, and supervision from 
others because of the risk of heart failure, and he stated 
that the veteran is unable to take care of his own personal 
needs.  He reported that due to the service-connected 
rheumatic heart disease, the veteran is unable to wash, 
bathe, or dress himself, and he is unable to manage his own 
medications.  His son-in-law assists the veteran, in part, by 
scheduling his medical appointments and driving him to the 
appointments. He has provided such assistance since 1997.  

Legal Criteria and Analysis

SMC at the housebound rate is payable to a veteran who has a 
single service-connected disability rated as 100 percent 
disabling and either (a) has an additional service-connected 
disability, or disabilities, independently rated as 60 
percent disabling, which (i) is/are separate and distinct 
from the service-connected disability rated as 100 percent 
disabling and (ii) involve(s) different anatomical or bodily 
symptoms; or (b) is permanently housebound by reason of a 
service-connected disability or disabilities.  The latter 
requirement is met when the veteran is substantially confined 
to his dwelling and the immediate premises as a direct result 
of service-connected disabilities, or, if institutionalized, 
to the ward or clinical areas, and it is reasonably certain 
that the disability or disabilities will continue throughout 
the veteran's lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.350(i).  

The threshold requirement for establishing entitlement to SMC 
based on housebound status is that there must be a single 
service connected disability rated or ratable at 100 percent.  
Here, that is met, as the veteran's rheumatic heart disease 
is rated 100 percent disabling.  The evidence of record also 
shows that the veteran's service-connected disability 
confines him to his dwelling or its immediate premises.  
Medical reports from the veteran's physicians reasonably 
establish that he stays within his home or immediate 
premises.  It is clear that he ventures outside the premises 
of his home only for medical care.  There is also evidence 
that the disability is permanent in nature, as can be gleaned 
from the nature of the disability itself, and from the 
February 2006 reports by two private physicians.  

All the criteria for establishing entitlement to SMC at the 
housebound rate are met.


ORDER

Entitlement to SMC based on housebound status is granted, 
subject to the regulations governing payment of monetary 
awards.  


REMAND

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the 
most recent, pertinent medical evidence of record is a March 
2004 report of VA aid and attendance/housebound examination, 
revealing that the veteran himself stated that he can perform 
most activities of daily living independently.  He required 
some assistance with bathing, but he fed himself, used the 
toilet, and ambulated around his home independently.  The 
examiner noted that the veteran was able to do most 
activities independently, but reported that he was unable to 
account for the veteran's frequent hospitalizations.  The 
diagnosis was history of valvular heart disease with 
congestive heart failure.  The examiner stated that the 
veteran was "prone for progression of his congestive heart 
failure, however it is not possible for me to predict the 
amount of dysfunction in the future."  

The Board finds that the March 2004 examination report is 
insufficient for a determination as to entitlement to a 
higher rate of SMC based on the need for regular aid and 
attendance.  Specifically, it is not clear that the veteran's 
claims file was available for the examiner to review in 
conjunction with the examination, and the examination report 
does not delineate how much of the veteran's impairment is 
due to the service-connected heart disease and how much is 
due to co-existing nonservice-connected disorders.  
Furthermore, based on the February 2006 letters from two 
private physicians, it is clear that the veteran's rheumatic 
heart disease has increased in severity since the March 2004 
examination.  Accordingly, further development of medical 
evidence is indicated.  

Finally, the nature of the veteran's service-connected heart 
disability suggests that he may be receiving ongoing 
treatment and/or evaluations.  Reports of such treatment may 
include information pertinent to the matter at hand.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The veteran should be provided notice 
regarding effective dates of awards of 
compensation (to include that 
determinations in such matters are 
appealable).

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have provided him care for 
cardiovascular disability since March 
2004.  The RO should obtain complete 
records of such treatment from all 
sources identified.  Whether or not he 
responds, the RO should obtain reports of 
any VA treatment (not already of record) 
the veteran received for cardiovascular 
disability since March 2004.  

3.  The RO should then arrange for the 
veteran to be scheduled for VA aid and 
attendance examination (to ascertain 
whether his service-connected disability 
alone requires him to have regular aid 
and attendance of another person).  If 
(for health reasons) such examination at 
a VA facility is not possible/medically 
infeasible, the RO should explore the 
possibility of such 
examination/evaluation by a health 
professional at the veteran's domicile.  
If such also is found to be infeasible, 
the RO should request that the veteran's 
primary care provider complete the A&A 
questionnaire or report (advising such 
provider that in assessing whether 
service connected disability 
permits/precludes the various self-care 
functions in the questionnaire, the 
impact of nonservice-connected disability 
is not for consideration, and that only 
impairment due to the service connected 
rheumatic heart disease is to be 
considered).  If examination is by VA, 
the veteran's claims file must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should specify whether the service-
connected disability, alone, precludes 
the various self-care or renders the 
veteran helpless.  The examiner must 
explain the rationale for any opinion 
given.  

4.  The RO should then review the matter 
of entitlement to a higher rate of SMC 
based on the need for regular aid and 
attendance.  If it remains denied, the RO 
should provide the veteran and his 
attorney an appropriate supplemental 
statement of the case and give them the 
requisite period of time to respond.  The 
case should then be returned to the 
Board, if in order, for further appellate 
review.  
 

The veteran has the right to submit additional 
evidence/argument on the matter the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 
claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board 
for additional development or other appropriate action must 
be handled in an expeditious manner.



______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


